

INTEGER HOLDINGS CORPORATION
AMENDED AND RESTATED
CHANGE OF CONTROL AGREEMENT
This AMENDED AND RESTATED CHANGE OF CONTROL AGREEMENT is by and between Integer
Holdings Corporation, a Delaware corporation (the “Company”), and Thomas J. Hook
(the “Executive”), and dated as of the 5th day of August, 2016.
The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company and its stockholders to assure that the
Company will have the continued dedication of the Executive, notwithstanding the
possibility, threat or occurrence of a Change of Control (as defined below). The
Board believes it is imperative to (1) diminish the inevitable distraction of
the Executive by virtue of the personal uncertainties and risks created by a
pending or threatened Change of Control; (2) encourage the Executive’s full
attention and dedication to the Company currently and in the event of any
threatened or pending Change of Control; (3) to enable the Executive, without
being influenced by the uncertainties of the Executive’s own situation, to
assess and advise the Company whether proposals concerning any potential change
of control of the Company are in the best interests of the Company and its
shareholders and to take other action regarding these proposals as the Company
might determine appropriate; and (4) provide the Executive with compensation and
benefits arrangements on a Change of Control that ensure that the compensation
and benefits expectations of the Executive will be satisfied and that are
competitive with those of other corporations. Therefore, to accomplish these
objectives, the Board has caused the Company to enter into this Agreement.
NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
1.    Certain Definitions
(a)    An “Affiliate” of, or a Person “Affiliated” with, a Specified Person,
means a Person that directly, or indirectly through one or more intermediaries,
controls or is controlled by, or is under current control with, the Person
specified.
(b)    “Effective Date” means the first date during the Change of Control Period
on which a Change of Control occurs; provided that the Executive is employed by
the Company on that date.
(c)    “Change of Control Period" means the period beginning on the effective
date of this Agreement, (as noted in the first 3 lines at the top of this page)
and ending on the third anniversary of that date. However, beginning on the
first anniversary of that date, and on each successive anniversary of that date
(the first and each successive anniversary each is referred to as a "Renewal
Date"), the Change of Control Period will be automatically extended so it
terminates 36 months from the Renewal Date, unless, at least 60 days prior to
that Renewal Date, the Company notifies the Executive that the Change of Control
Period will not be so extended.
(d)    “Code” means the Internal Revenue Code of 1986, as amended.


1



--------------------------------------------------------------------------------




(e)    “Company” means, collectively, the Company and its Subsidiaries except
for purposes of Section 2 or where the context clearly requires otherwise.
(f)    “Person” has the meaning given that term in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”) but
excluding any Person described in and satisfying the conditions of Rule
13d-1(b)(1) of Section 13.
(g)    “Specified Employee” means an employee who is a “specified employee,” as
defined in Section 409A of the Code on the date of his termination of
employment.
(h)    “Subsidiary” means any corporation, limited liability company,
partnership or other entity that is an Affiliate of the Company.
(i)    “Termination of employment,” “separation from service” and terms of
similar import mean a “separation from service” within the meaning of Section
409A(a)(2)(A)(i) of the Code.
2.    Change of Control.
“Change of Control” means:
(a)    Any acquisition or series of acquisitions by any Person other than the
Company, any of the subsidiaries of the Company , any employee benefit plan of
the Company, or any of their subsidiaries, or any Person holding common shares
of the Company for or pursuant to the terms of such employee benefit plan, that
results in that Person becoming the beneficial owner (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 20% or more of either the then outstanding shares of the common
stock of the Company ("Outstanding Company Common Stock") or the combined voting
power of the Company's then outstanding securities entitled to then vote
generally in the election of directors of the Company ("Outstanding Company
Voting Securities"), except that any such acquisition of Outstanding Company
Common Stock or Outstanding Company Voting Securities will not constitute a
Change of Control while such Person does not exercise the voting power of its
Outstanding Company Common Stock or otherwise exercise control with respect to
any matter concerning or affecting the Company, or Outstanding Company Voting
Securities, and promptly sells, transfers, assigns or otherwise disposes of that
number of shares of Outstanding Company Common Stock necessary to reduce its
beneficial ownership (as defined in Rule 13d-3 under the Exchange Act) of the
Outstanding Company Common Stock to below 20%.
(b)    During any period not longer than 24 consecutive months, individuals who
at the beginning of such period constitute the Board cease to constitute at
least a majority of the Board, unless the election, or the nomination for
election by the Company's stockholders, of each new Board member was approved by
a vote of at least 3/4ths of the Board members then still in office who were
Board members at the beginning of such period (including for these purposes, new
members whose election or nomination was so approved).


2



--------------------------------------------------------------------------------






(c)    Approval by the stockholders of the Company of:
(i)    a dissolution or liquidation of the Company,
(ii)    a sale of 50% or more of the assets of the Company, taken as a whole
(with the stock or other ownership interests of the Company in any of its
Subsidiaries constituting assets of the Company for this purpose) to a Person
that is not an Affiliate of the Company (for purposes of this paragraph “sale”
means any change of ownership), or
(iii)    an agreement to merge or consolidate or otherwise reorganize, with or
into one or more Persons that are not Affiliates of the Company, as a result of
which less than 50% of the outstanding voting securities of the surviving or
resulting entity immediately after any such merger, consolidation or
reorganization are, or will be, owned, directly or indirectly, by stockholders
of the Company immediately before such merger, consolidation or reorganization
(assuming for purposes of such determination that there is no change in the
record ownership of the Company's securities from the record date for such
approval until such merger, consolidation or reorganization and that such record
owners hold no securities of the other parties to such merger, consolidation or
reorganization), but including in such determination any securities of the other
parties to such merger, consolidation or reorganization held by Affiliates of
the Company.
3.    Employment Period. The Company hereby agrees to continue the Executive in
its employ, and the Executive hereby agrees to remain in the employ of the
Company, for the period commencing on the Effective Date and ending at the end
of the 24th month following the Effective Date (the “Employment Period”).
4.    Terms of Employment
(a)    Position and Duties.
(i)    During the Employment Period, (A) the Executive’s position (including
status, offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned at any time during
the 120-day period immediately preceding the Effective Date and (B) the
Executive’s services shall be performed at the location where the Executive was
employed immediately preceding the Effective Date or any office or location less
than 35 miles from such location.
(ii)    During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period it shall not be a violation of
this Agreement for the Executive to (A) serve on corporate, civic or charitable
boards or committees, (B) deliver lectures,


3



--------------------------------------------------------------------------------




fulfill speaking engagements or teach at educational institutions and (C) manage
personal investments, so long as these activities do not significantly interfere
with the performance of the Executive’s responsibilities as an employee of the
Company in accordance with this Agreement. It is expressly understood and agreed
that, to the extent that any such activities have been conducted by the
Executive prior to the Effective Date, the continued conduct of these activities
(or the conduct of activities similar in nature and scope) subsequent to the
Effective Date shall not thereafter be deemed to interfere with the performance
of the Executive’s responsibilities to the Company.
(b)    Compensation.
(i)    Base Salary. During the Employment Period, the Executive shall receive an
annual base salary (“Annual Base Salary”), paid at a biweekly rate, at least
equal to the highest annualized (for any fiscal year consisting of less than 12
full months or with respect to which the Executive has been employed by the
Company for less than 12 full months) base salary paid or payable, including any
Annual Base Salary that has been earned but deferred, to the Executive by the
Company for any of the three fiscal years immediately preceding the fiscal year
in which the Effective Date occurs. During the Employment Period, the Annual
Base Salary shall be reviewed at least annually and shall be increased at any
time and from time to time as shall be substantially consistent with increases
in base salary generally awarded in the ordinary course of business to other
peer executives of the Company. Any increase in Annual Base Salary shall not
serve to limit or reduce any other obligation to the Executive under this
Agreement. Annual Base Salary shall not be reduced after any such increase, and
the term Annual Base Salary shall refer to the Annual Base Salary as so
increased.
(ii)    Annual Bonus. The Executive shall be awarded, for each fiscal year
during the Employment Period, an annual bonus (the “Annual Bonus”) in cash at
least equal to the higher of (A) the average annualized (for any fiscal year
consisting of less than 12 full months or with respect to which the Executive
has been employed by the Company for less than 12 full months) bonus paid or
payable, including any Annual Base Salary that has been earned but deferred, for
three fiscal years immediately preceding the fiscal year in which the Effective
Date occurs, or (B) if the annual bonus paid for the fiscal year immediately
preceding the fiscal year in which the Effective Date occurs was based upon a
formula or plan in which the Executive participated, then such Annual Bonus
shall be at least equal to the bonus which would be payable based on such
formula or plan had the Executive’s participation and level of participation
remained in effect following the Effective Date. Each Annual Bonus shall be paid
no later than the fifteenth day of the third month of the fiscal year next
following the fiscal year for which the Annual Bonus is awarded. The Annual
Bonus may be, but is not limited to, the bonus payable under the Company’s Short
Term Incentive Plan (“STIC”) or any similar bonus or incentive program then in
effect.


4



--------------------------------------------------------------------------------




(iii)    Incentive, Savings and Retirement Plans. The Executive shall be
entitled to participate during the Employment Period in all incentive, savings
and retirement plans, practices, policies and programs generally applicable to
other peer executives of the Company, but in no event shall such plans,
practices, policies and programs provide the Executive with incentive
opportunities (measured with respect to both regular and special incentive
opportunities), savings opportunities and retirement benefits opportunities, in
each case, less favorable, in the aggregate, than the most favorable of those
provided by the Company for the Executive under such plans, practices, policies
and programs as in effect at any time during the 120-day period immediately
preceding the Effective Date. Incentive programs include, but are not limited
to, the Company’s Long Term Incentive Plan.
(iv)    Welfare Benefit Plans. During the Employment Period, the Executive and
the Executive’s family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company (including, without limitation,
medical, prescription, dental, disability, salary continuance, employee life,
group life, accidental death and travel accident insurance plans and programs)
to the extent generally applicable to other peer executives of the Company, but
in no event shall such plans, practices, policies and programs provide benefits
less favorable, in the aggregate, than the most favorable of such plans,
practices, policies and programs in effect for the Executive and the Executive’s
family at any time during the 120-day period immediately preceding the Effective
Date.
(v)    Business Expenses. During the Employment Period, the Executive shall be
entitled to receive prompt reimbursement for all reasonable business expenses
incurred by the Executive in accordance with the most favorable policies,
practices and procedures of the Company in effect for the Executive at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, as in effect at any time thereafter generally with
respect to other peer executives of the Company.
(vi)    Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits in accordance with the most favorable plans,
practices, programs and policies of the Company in effect for the Executive at
any time during the 120-day period immediately preceding the Effective Date or,
if more favorable to the Executive, as in effect at any time after generally
with respect to other peer executives of the Company.
(vii)    Office and Support Staff. During the Employment Period, the Executive
shall be entitled to an office or offices of a size and with furnishings and
other appointments, and to personal secretarial and other assistance, at least
equal to the most favorable of the foregoing provided to the Executive by the
Company in effect for the Executive at any time during the 120-day period
immediately preceding the Effective Date or, if more favorable to the Executive,
as provided at any time after generally with respect to other peer executives of
the Company.


5



--------------------------------------------------------------------------------




(viii)    Vacation. During the Employment Period, the Executive shall be
entitled to paid vacation in accordance with the most favorable plans, policies,
programs and practices of the Company as in effect for the Executive at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, as in effect at any time after that generally with
respect to other peer executives of the Company.
5.    Termination of Employment.
(a)    Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Company determines in good faith that the Disability (as defined below) of the
Executive has occurred during the Employment Period, it may give to the
Executive written notice of its intent to terminate the Executive’s employment.
The Executive’s employment with the Company shall terminate effective on the
30th day after receipt of such notice by the Executive (the “Disability
Effective Date”), provided that, within the 30 days after such receipt, the
Executive shall not have returned to full-time performance of the Executive’s
duties. “Disability” means the absence of the Executive from the Executive’s
duties with the Company on a full-time basis for 180 consecutive business days
as a result of incapacity due to mental or physical illness which is determined
to be total and permanent. Any question as to the date of or the existence,
extent or potentiality of disability of the Executive on which the Executive and
the Company cannot agree shall be determined by a qualified independent
physician jointly selected by the Executive and the Company (or if the Executive
is unable to make such a selection, it shall be made by an adult member of the
Executive’s immediate family). The determination of such physician, made in
writing to the Company and to the Executive, shall be final and conclusive.
(b)    Cause. The Company may terminate the Executive’s employment during the
Employment Period for “Cause.” “Cause” means a material breach by the Executive
of this Agreement, gross negligence or willful misconduct in the performance of
the Executive’s duties, dishonesty to the Company, a material violation of the
Company’s Code of Business Conduct and Ethics, or the commission of a felony
that results in a conviction in a court of law. The cessation of employment of
the Executive shall not be deemed to be for Cause unless and until there shall
have been delivered to the Executive a copy of the resolution duly adopted by
the affirmative vote of not less than 3/4ths of the entire membership of the
Board at a meeting of the Board called and held for such purpose (after
reasonable notice is provided to the Executive and the Executive is given an
opportunity, together with counsel, to be heard before the Board), finding that,
in the good faith opinion of the Board, the Executive is guilty of the conduct
described in this section, and specifying the particulars in detail.
(c)    Good Reason. The Executive’s employment may be terminated during the
Employment Period by the Executive for “Good Reason.” For purposes of this
Agreement, “Good Reason” means:
(i)    the assignment to the Executive of any responsibilities or duties
inconsistent in any material respect with the Executive’s position (including
status, offices, titles and reporting requirements), authority, duties or
responsibilities as contemplated by Section


6



--------------------------------------------------------------------------------




4(a), or any other action by the Company that results in a material diminution
in such position, authority, duties or responsibilities;
(ii)    any material failure by the Company to comply with the provisions of
Section 4(b);
(iii)    the Company requiring the Executive to be based at any office or
location other than that described in Section 4(a)(i), or requiring the
Executive to travel away from the Executive’s office in the course of
discharging responsibilities or duties in a manner that is inappropriate for the
performance of the Executive’s duties and that is significantly more frequent
(in terms of either consecutive days or aggregate days in any calendar year)
than was required prior to the Change of Control;
(iv)    any purported termination by the Company of the Executive’s employment
other than as expressly permitted by this Agreement; or
(v)    any failure by any successor to the Company to comply with and satisfy
Section 14(c), provided that such successor has received at least ten days prior
written notice from the Company or the Executive of the requirements of Section
14(c).
For the purposes of this Section 5(c), any good faith determination of “Good
Reason” made by the Executive shall be conclusive; provided, however, that “Good
Reason” shall not be deemed to exist unless: (A) the Executive has provided a
Notice of Termination to the Company of the existence of one or more of the
conditions listed in (i) through (v) above within 90 days after the initial
occurrence of such condition or conditions; and (B) such condition or conditions
have not been cured by the Company within 30 days after receipt of such notice.


(d)    Notice of Termination. Any termination by the Company for Cause or by the
Executive for Good Reason shall be communicated by “Notice of Termination” to
the other party. A “Notice of Termination” means notice that (i) indicates the
specific termination provision in this Agreement relied upon, (ii) to the extent
applicable, sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Executive’s employment under the
provision so indicated, and (iii) if the Date of Termination (as defined below)
is other than the date of receipt of such notice, specifies the termination date
(which shall be not more than 15 days after the giving of such notice in all
instances other than Good Reason, in which case it shall be at least 31 days
after and no more than 90 days after the Notice of Termination). The failure by
the Executive or the Company to set forth in the Notice of Termination any fact
or circumstances that contributes to a showing of Good Reason or Cause, as the
case may be, shall not waive any right of the Executive or the Company or
preclude the Executive or the Company from asserting such fact or circumstance
in enforcing the Executive’s or the Company’s rights.
(e)    Date of Termination. “Date of Termination” means the date of receipt of
the Notice of Termination or any later date specified in the Notice, provided,
however, that (i) if the Executive’s employment is terminated by the Company
other than for Cause or Disability, the Date of Termination means the date on
which the Company notifies the Executive of such termination, and (ii) if the
Executive’s employment is terminated by reason of death or Disability,


7



--------------------------------------------------------------------------------




the Date of Termination means the date of death of the Executive or the
Disability Effective Date, respectively.
6.    Obligations of the Company upon Termination.
(a)    Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement, other than the following obligations (the amounts described in
clauses (i), (ii), and (iii) are “Accrued Obligations”):
(i)    payment of the Executive’s Annual Base Salary through the Date of
Termination to the extent not paid,
(ii)    payment of the product of (x) the Annual Bonus paid (and annualized for
any fiscal year consisting of less than 12 full months or for which the
Executive has been employed for less than 12 full months) to the Executive for
the most recently completed fiscal year during the Employment Period, and (y) a
fraction, the numerator of which is the number of days in the current fiscal
year through the Date of Termination, and the denominator of which is 365, and
(iii)    payment of any accrued vacation pay not yet paid.
All Accrued Obligations shall be paid to the Executive’s estate or beneficiary,
as applicable, in a lump sum in cash 30 days of the Date of Termination.
Anything in this Agreement to the contrary notwithstanding, the Executive’s
family shall be entitled to receive for 24 months benefits at least equal to the
most favorable benefits provided generally by the Company to surviving families
of peer executives of the Company under such plans, programs, practices and
policies relating to family death benefits, if any, as in effect generally with
respect to other peer executives and their families at any time during the
120-day period immediately preceding the Effective Date or, if more favorable to
the Executive and the Executive’s family as in effect on the date of the
Executive’s death generally with respect to other peer executives of the Company
and their families.
(b)    Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for Accrued
Obligations. All Accrued Obligations shall be paid to the Executive in a lump
sum in cash within 30 days of the Date of Termination. Anything in this
Agreement to the contrary notwithstanding, the Executive shall be entitled after
the Disability Effective Date to receive disability and other benefits at least
equal to the most favorable of those provided by the Company to disabled peer
executives and their families in accordance with such plans, programs, practices
and policies relating to disability, if any, as in effect generally with respect
to other peer executives and their families at any time during the 30-day period
immediately preceding the Effective Date or, if more favorable to the Executive
and/or the Executive’s family, as in effect at any time thereafter through the
Date of Termination generally with respect to other peer executives of the
Company and their families. If the Executive dies within 24 months of the
Disability Effective Date, the Executive’s family shall be entitled to a
continuation


8



--------------------------------------------------------------------------------




of benefits as described in (a), through the period ending no sooner than 24
months after the Disability Effective Date.
(c)    Cause; Voluntary Termination. If the Executive’s employment shall be
terminated for Cause during the Employment Period, this Agreement shall
terminate without further obligations to the Executive other than the obligation
to pay to the Executive the Annual Base Salary through the Date of Termination
to the extent unpaid. If the Executive terminates employment during the
Employment Period, excluding a termination for Good Reason, this Agreement shall
terminate without further obligations to the Executive, other than for Accrued
Obligations. In such case, all Accrued Obligations shall be paid to the
Executive in a lump sum in cash within 30 days of the Date of Termination.
(d)    Other Termination; Good Reason. If, during the Employment Period, the
Company shall terminate the Executive’s employment other than for Cause or
Disability, or the Executive shall terminate employment under this Agreement for
Good Reason:
(i)    the Company shall pay to the Executive the aggregate of the following
amounts, such amounts to be payable by the Company in a lump sum in cash within
30 days:
A.    all Accrued Obligations;
B.    two times the sum of the Executive’s Annual Base Salary and the higher of
(i) the average annualized (for any fiscal year consisting of less than 12 full
months or with respect to which the Executive has been employed by the Company
for less than 12 full months) bonus paid for the three fiscal years immediately
preceding the fiscal year in which the Effective Date occurs, or (ii) the
targeted annual bonus payable to the Executive pursuant to the STIC for the
fiscal year in which the Date of Termination occurs or, under any other annual
bonus or incentive plan or program in effect at the time, assuming 100%
achievement of the Company performance factor and 100% achievement of the
Executive’s personal performance factor;
C.    a separate lump sum supplemental retirement benefit equal to two times the
Company’s total contributions to the Company’s 401(k) Plan or any other similar
plans in effect at the time, for the year preceding the termination. This
payment will be made in cash and will not eliminate the obligation of the
Company to make all scheduled contributions to the Company’s 401(k) Plan or
similar plans; and
(ii)    the Company shall pay the Executive up to $25,000 for executive
outplacement services utilized by the Executive; provided however, that such
expenses shall be paid or reimbursed to the Executive by the Company on a
regular, periodic basis no later than 30 days after presentation by the
Executive of a statement or statements prepared by such counsel in accordance
with its customary practices, up to a maximum of $15,000 in the first year (and
up to a maximum of $10,000 in the second year) following the year in which the
Executive has a termination of employment, and further provided that the
Executive presents such statement(s) no later than 30 days prior to the end of
the Executive’s taxable year following the year in which such expenses were
incurred;


9



--------------------------------------------------------------------------------




(iii)    to the extent permissible, for 24 months or such longer period as any
plan, program, practice or policy may provide, the Company shall continue
benefits (other than health and medical benefits) to the Executive and, where
applicable, the Executive’s family at least equal to those which would have been
provided to them in accordance with the plans, programs, practices and policies
described in Section 4(b)(iv) if the Executive’s employment had not been
terminated, in accordance with the most favorable plans, programs, practices or
policies of the Company generally applicable to other peer executives and their
families during the 120-day period immediately preceding the Effective Date or,
if more favorable to the Executive, as in effect at any time after that
generally with respect to other peer executives of the Company and their
families; provided, however, that if the Executive becomes employed elsewhere
during the Employment Period and is thereby afforded comparable insurance and
welfare benefits to those described in Section 4(b)(iv), the Company’s
obligation to continue providing the Executive with such benefits shall cease or
be correspondingly reduced, as the case may be. The Company will make a lump sum
payment to the Executive within 30 days of the Date of Termination in an amount
equal to the Company’s contributions for 24 months towards health and medical
benefits and any other benefits described in Section 4(b)(iv) for which benefits
could not be continued following the Date of Termination (in each case, at the
contribution rate then in effect on the Date of Termination). Notwithstanding
the foregoing, in accordance with Part 6 of Title I of ERISA, the Executive and
the Executive’s qualified beneficiaries will be eligible to elect COBRA
continuation coverage in the Company’s group health plans in connection with the
Executive’s termination of employment from the Company. For purposes of
determining eligibility of the Executive for retiree benefits pursuant to such
plans, programs, practices and policies, the Executive shall be considered to
have remained employed until the end of the Employment Period and to have
retired on the last day of such period;
(iv)    all outstanding stock options, stock appreciation rights (SARs),
restricted stock and other similar incentive awards held by the Executive
pursuant to any Company stock option, SAR and stock incentive plans shall
immediately become vested (except as hereinafter stated) exercisable, and freely
transferable, as the case may be, as to all or any part of the shares or awards
covered by those plans, with the Executive being able to exercise his or her
stock options, SARs or other awards within a period of 12 months following the
Date of Termination or such longer period as may be permitted under the plans
and the Executive’s stock option, SAR or other award agreements. Notwithstanding
the aforementioned, all outstanding stock options, stock appreciation rights
(SARs), restricted stock and other similar incentive awards made under a
long-term incentive plan of the Company will vest, if at all, in accordance with
the terms of applicable award agreement and long-term incentive plan.
Notwithstanding the foregoing, (i) no option or SAR shall be exercisable after
the expiration of its term, and (ii) if it is determined that the extension of
the right to exercise an option or SAR for a given period of time would violate
Section 409A of the Code, the exercise period for the affected options or SARs
will be extended only for the maximum period that would not be deemed an
extension of a stock right under Section 409A of the Code and related guidance;
(v)    the total value of the annual Long Term Incentive Plan award, or any
similar long term incentive plan in effect at the time, scheduled for the year
of termination will be converted to a cash payment payable within 30 days of the
Date of Termination; and


10



--------------------------------------------------------------------------------






(vi)    if, in the calendar year immediately preceding the Date of Termination,
the Executive had relocated the Executive’s primary residence from one location
(the “Point of Origin”) to its location at the Date of Termination at the
request of the Company, then the Company shall reimburse the Executive in cash
within 14 days following receipt of substantiating written receipts for any
relocation expenses actually incurred in the 12 months immediately following the
Date of Termination by the Executive in moving the Executive’s primary residence
to any location, to the extent such expenses do not exceed the cost of
relocating the Executive’s primary residence to the Point of Origin. The cost of
relocating the Executive’s primary residence to the Point of Origin shall be
determined by averaging estimates obtained by the Company in writing from three
reputable moving companies, selected by the Company in good faith. It shall be
the obligation of the Executive to notify the Company in advance of any such
relocation so that such estimates may be obtained.
7.    Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any benefit, bonus,
incentive or other plans, programs, policies or practices provided by the
Company and for which the Executive may qualify, nor shall anything herein limit
or otherwise affect such rights as the Executive may have under any other
agreements with the Company. Amounts that are vested benefits or that the
Executive otherwise is entitled to receive under any plan, policy, practice or
program of the Company at or subsequent to the Date of Termination shall be
payable in accordance with such plan, policy, practice or program, except as
explicitly modified by this Agreement.
8.    Full Settlement; Legal Fees. The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations, except
as specifically provided otherwise in this Agreement, shall not be affected by
any set-off, counterclaim, recoupment, defense or other claim, right or action
the Company may have against the Executive or others. The amounts payable to the
Executive will not be subject to any requirement of mitigation, nor, except as
specifically provided otherwise in this Agreement, will they be offset or
otherwise reduced by reason of the Executive’s receipt of compensation from any
source other than the Company. In no event shall the Executive be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Executive. The Company agrees to pay as incurred, to the
full extent permitted by law, all legal fees and expenses the Executive
reasonably may incur, including the costs and expenses of any arbitration
proceeding, as a result of any contest (regardless of the outcome) by the
Executive, the Company or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by the Executive about the amount
of any payment), plus in each case interest on any delayed payment at the
applicable Federal rate provided for in Section 7872(f)(2) of the Code; provided
that the Executive’s claim is not determined by a court of competent
jurisdiction or an arbitrator to be frivolous or otherwise entirely without
merit.
9.    General Release and Waiver. In exchange for the consideration provided
under this Agreement, the Executive agrees to sign a General Release and Waiver
of age and other discrimination claims on a form provided by the Company at the
time of separation; provided, however, that if the Executive is required to
execute, submit and not revoke a release of claims


11



--------------------------------------------------------------------------------




against the Company in order to receive the payment of benefits hereunder as a
result of the terms of this Agreement and the period in which to execute, submit
and not revoke the release begins in a first taxable year and ends in a second
taxable year, any payment to which Executive would be entitled hereunder will be
paid in the second taxable year, but no later than the end of the payment period
specified in this Agreement.
10.    Certain Additional Payments by the Company.
(a)    Anything in this Agreement to the contrary notwithstanding, if it is
determined that any payment or distribution by the Company to or for the benefit
of the Executive (whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise, but determined without
regard to any additional payments required under this Section) (a “Payment”)
would be subject to the excise tax imposed by Section 4999 of the Code because
the Payment is considered a “parachute payment” under Section 280G of the Code,
or any interest or penalties are incurred by the Executive with respect to such
excise tax (such excise tax, together with any such interest and penalties,
collectively referred to as the “Excise Tax”), then the Executive shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by the Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect to them)
and Excise Tax imposed upon the Gross-Up Payment, the Executive retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments. For purposes of determining the amount of the Gross-Up Payment, the
Executive shall be deemed to pay Federal income taxes at the highest applicable
marginal rate of Federal income taxation for the calendar year in which the
Gross-Up Payment is to be made, net of the maximum reduction in Federal income
taxes which could be obtained from the deduction of such state or local taxes if
paid in such year (determined without regard to limitations on deductions based
upon the amount of adjusted gross income), and to have otherwise allowable
deductions for Federal, state and local income tax purposes at least equal to
those disallowed because of the inclusion of the Gross-Up Payment in adjusted
gross income. Notwithstanding the foregoing provisions of this Section, if it is
determined that the Executive is entitled to a Gross-Up Payment, but that the
present values as of the date of the Change of Control, determined in accordance
with Sections 280G(b)(2)(ii) and 280G(d)(4) of the Code (the “Present Value”),
of the Payments does not exceed 110% of the greatest Present Value of Payments
(the “Safe Harbor Cap”) that could be paid to the Executive such that the
receipt would not give rise to any Excise Tax, then no Gross-Up Payment shall be
made to the Executive and the amounts payable to Executive shall be reduced to
the maximum amount that could be paid to the Executive such that the Present
Value of the Payment does not exceed the Safe Harbor Cap. The Payments shall be
reduced in a manner that maximizes the Executive’s economic position. In
applying this principle, the reduction shall be made in a manner consistent with
the requirements of Section 409A of the Code, and where two economically
equivalent amounts are subject to reduction but payable at different times, such
amounts shall be reduced on a pro rata basis but not below zero.


12



--------------------------------------------------------------------------------




(b)    Subject to the provisions of subsection (c), all determinations required
to be made under this Section 9, including whether a Gross-Up Payment is
required, the amount of such Gross-Up Payment and the assumptions to be used in
arriving that such determination, shall be made by a nationally recognized
certified public accounting firm designated by the Executive (the “Accounting
Firm”), which shall provide detailed supporting calculations both to the Company
and the Executive within 15 business days of the receipt of notice from the
Executive that there has been a Payment, or such earlier time as is required by
the Company. If the Accounting Firm is serving as accountant or auditor for the
individual, entity or group effecting the Change of Control, the Executive shall
appoint another nationally recognized accounting firm to make the determinations
required (which accounting firm then shall be referred to as the Accounting
Firm). All fees and expenses of the Accounting Firm shall be borne solely by the
Company. Any Gross-Up Payment, as determined pursuant to this Section, shall be
paid by the Company to the Executive within five days of the receipt of the
Accounting Firm’s determination. Any determination by the Accounting Firm shall
be binding on the Company and the Executive. As a result of the uncertainty in
the application of Section 4999 of the Code at the time of the initial
determination by the Accounting Firm, it is possible the Gross-Up Payments will
not have been made by the Company that should have been made (“Underpayment”),
consistent with the calculations required to be made. If the Company exhausts
its remedies pursuant to subsection (c) and the Executive then is required to
make a payment of any Excise Tax, the Accounting Firm shall determine the amount
of the Underpayment that has occurred and any such Underpayment shall be paid
promptly by the Company to or for the benefit of the Executive.
(c)    The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than 20 business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which such claim is required to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall:
(i)    give the Company any information reasonably requested by the Company
relating to such claim;
(ii)    take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company;
(iii)    cooperate with the Company in good faith effectively to contest such
claim, and
(iv)    permit the Company to participate in any proceedings relating to such
claim;


13



--------------------------------------------------------------------------------




provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties) imposed as a result of such representation and payment of costs and
expenses. Without limitation on the foregoing provisions of this subsection (c),
the Company shall control all proceedings taken in connection with such contest
and, at its sole option, may pursue or forgo any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and, at its sole option, may either direct the Executive to pay the
tax claimed and sue for a refund, or contest the claim in any permissible
manner, and the Executive agrees to prosecute such contest to a determination
before any administrative tribunal, in a court of initial jurisdiction and in
one or more appellate courts, as the Company shall determine; provided, however,
that if the Company directs the Executive to pay such claim and sue for a
refund, the Company shall advance the amount of such payment to the Executive,
on an interest-free basis and shall indemnify and hold the Executive harmless,
on an after-tax basis, from any Excise Tax or income tax (including interest or
penalties) imposed with respect to such advance or with respect to any imputed
income with respect to such advance, and further provided that any extension of
the statute of limitations relating to payment of taxes for the taxable year of
the Executive with respect to which such contested amount is claimed to be due
is limited solely to such contested amount. Furthermore, the Company’s control
of the contest shall be limited to issues with respect to which a Gross-Up
Payment would be payable, and the Executive shall be entitled to settle or
contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.
(d)    If, after the receipt by the Executive of an amount advanced by the
Company pursuant to subsection (c), the Executive becomes entitled to receive
any refund with respect to such claim, the Executive shall (subject to the
Company’s complying with the requirements of subsection (c)) promptly pay the
Company the amount of such refund (together with any interest paid or credited
after applicable taxes). If, after the receipt by the Executive of an amount
advanced by the Company pursuant to subsection (c), a determination is made that
the Executive is not entitled to any refund with respect to such claim and the
Company does not notify the Executive in writing of its intent to contest such
denial of refund prior to the expiration of 30 days after such determination,
then such advance shall be forgiven and shall not be required to be repaid, and
the amount of such advance shall offset, to the extent of that amount, the
amount of Gross-Up Payment required to be paid.
(e)    Any tax gross up under this Section shall be paid to the Executive no
later than the end of the Executive’s taxable year next following the
Executive’s taxable year in which the Executive remits the related taxes.   For
purposes of this Agreement, the term “tax gross-up” payment refers to a payment
to reimburse the Executive in an amount equal to all or a designated portion of
the Federal, state, local, or foreign taxes imposed upon the Executive as a
result of compensation paid or made available to the Executive by the Company,
including the amount of additional taxes imposed upon the Executive due to the
Company’s payment of the initial taxes on such compensation.


14



--------------------------------------------------------------------------------






11.    Confidential Information; Non-Compete.
(a)    The Executive shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the Company and their respective businesses, which shall have been obtained by
the Executive during the Executive’s employment by the Company and which shall
not be or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement). After
termination of the Executive’s employment with the Company, the Executive shall
not, without prior written consent of the Company, communicate or divulge any
such information, knowledge or data to anyone other than the Company and those
designated by it. In addition, to the extent that the Executive is a party to
any other agreement relating to non-competition, confidential information,
inventions or similar matters with the Company, the Executive shall continue to
comply with the provisions of such agreements. In addition to the obligations
under this Section, the Executive shall execute any documents relating to the
subject of those sections as required generally by the Company of its executive
officers, and such documents already executed or executed after the effective
date of this Agreement shall thereby become part of this Agreement. Nothing in
this Agreement shall be construed as modifying any provisions of such agreements
or documents. In the case of any inconsistency between such agreements and
documents and this Agreement, the broader provision shall prevail. In no event
shall an asserted violation of the provisions of this Section constitute a basis
for deferring or withholding any amounts otherwise payable to the Executive
under this Agreement, except if the Executive materially breaches this section
or a covenant not to compete or confidentiality provision in any such agreement
or document, that breach shall be considered a material breach of this
Agreement. If the breach occurs after termination of employment, the Executive
shall forfeit a pro rata portion of benefits under Section 6(d). The pro rata
amount in the case of Section 6(d)(i)(B), (C), (ii), (iii) (but only with
respect to amounts paid in a lump sum payment), (v) and (vi) shall be determined
by multiplying the payments under those paragraphs by a fraction, the numerator
of which is the number of months remaining to the end of the covenant not to
compete or, in the case of a confidentiality agreement that has no term, 36
minus the number of months elapsed from the Executive’s termination of
employment to the date of breach, and the denominator of which is the number of
total months in the covenant not to compete, or, in the case of breach of a
confidentiality obligation that has no term, 36. If there are not sufficient
payments remaining to be paid to the Executive under Section 6(d) to cover the
forfeited amount, the Executive agrees to pay promptly to the Company an amount
that, with any amounts otherwise remaining to be paid, constitutes the
forfeiture amount. With respect to benefits being continued under Section
(6)(d)(iii), those benefits shall terminate at the date of the breach. If the
breach is determined retroactively, the Executive shall pay promptly to the
Company the amount the Company incurred to provide benefits after the date of
the breach. With respect to Section 6(d)(iv), the Executive shall not be
entitled to any accelerated vesting and exercise after the date of the breach.
If the breach is determined retroactively, the Executive shall pay promptly to
the Company the amount of any value received as a result of that accelerated
vesting and exercise.
(b)    The Executive acknowledges that the Company will suffer damages incapable
of ascertainment if any of the provisions of subsection (a) are breached and
that the Company will be irreparably damaged if the provisions of subsection (a)
are not enforced. Therefore


15



--------------------------------------------------------------------------------




should any dispute arise with respect to the breach or threatened breach of
subsection (a), the Executive agrees and consents that in addition to any
remedies available to the Company, an injunction or restraining order or other
equitable relief may be issued or ordered by a court of competent jurisdiction
restraining any breach or threatened breach of subsection (a). The Executive
agrees not to urge in any such action that an adequate remedy exists at law.
12.    Public Announcements. The Executive shall consult with the Company before
issuing any press release or otherwise making any public statement with respect
to the Company, this Agreement or the transactions contemplated, and the
Executive shall not issue any such press release or make any such public
statement without prior written approval of the Company, except as may be
required by applicable law, rule or regulation or any self regulatory agency
requirements, in which event the Company shall have the right to review and
comment upon any such press release or public statement prior to its issuance.
13.    Arbitration. Any dispute, controversy or claim arising out of or relating
to this Agreement, or any breach thereof, shall be determined and settled by
arbitration to be held in Erie County, New York, pursuant to the commercial
rules of the American Arbitration Association or any successor organization and
before a panel of three arbitrators. Any award rendered shall be final,
conclusive and binding on the parties.
14.    Successors.
(a)    This Agreement is personal to the Executive and shall not be assignable
by the Executive otherwise than by will or the laws of descent and distribution.
This Agreement shall inure to the benefit of and be enforceable by the
Executive’s legal representatives.
(b)    This Agreement shall inure to the benefit of and be binding upon the
Company and its successors and assigns.
(c)    The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business or assets of the Company to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform it if no such succession had taken place. As used in this
Agreement, “Company” shall mean the Company and any successor to its business or
assets which assumes and agrees to perform this Agreement by operation of law,
or otherwise.
15.    Miscellaneous.
(a)    All notices and other communications given pursuant to this Agreement
shall be in writing and shall be deemed given only when (a) delivered by hand,
(b) transmitted by telex, telecopier or other form of electronic transmission
(provided that a copy is sent at approximately the same time by first class
mail), or (c) received by the addressee, if sent by registered or certified
mail, return receipt requested, or by Express Mail, Federal Express or other
overnight delivery service, to the appropriate party at the address given below
for such party (or to


16



--------------------------------------------------------------------------------




such other address designated by the party in writing and delivered to the other
party pursuant to this Section).
If to the Executive:
Thomas J. Hook
at address on file with the Company


If to the Company:
Integer Holdings Corporation
10000 Wehrle Drive
Clarence, NY 14031
(Attn: Secretary)
(b)    The Company shall deduct or withhold from salary payments, and from all
other payments made to the Executive pursuant to this Agreement, all amounts
that may be required to be deducted or withheld under any applicable law now in
effect or that may become effective during the term of this Agreement
(including, but not limited to social security contributions and income tax
withholdings).
(c)    This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without reference to principles of conflict of
laws. The Executive consents to jurisdiction in New York and venue in Erie
County for purposes of all claims arising under this Agreement. The captions of
this Agreement are not part of the provisions and shall have no force or effect.
Except as specifically referenced in this Agreement (including agreements
referenced in (c) treated as specifically referenced in this Agreement), no
agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter, have been made by either party that are not
expressly set forth in this Agreement. No provision of this Agreement may be
waived, modified or amended, orally or by any course of conduct, unless such
waiver, modification or amendment is set forth in a written agreement duly
executed by the parties or their respective successors and legal
representatives. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement. The Executive’s or the Company’s failure to insist on strict
compliance with any provision in any particular instance shall not be deemed to
be a waiver of that provision or any other provision.
16.    Section 409A of the Internal Revenue Code.
(a)    Notwithstanding anything to the contrary in the foregoing, but to the
extent not specified previously above, if an amount hereunder is subject to, and
not exempt from, Section 409A and the Executive is a Specified Employee on the
date of separation from service, the Executive shall not receive a distribution
due to separation from service before the date which is the later of (i)
eighteen (18) months following August 6, 2011 or (ii) six months after the date
of separation from service, or, if earlier, the Executive’s death after
separation from service. In the


17



--------------------------------------------------------------------------------




event a distribution must be deferred, the first payment shall include an amount
equal to the sum of the payments which would have been paid to the Executive but
for the payment deferral mandated pursuant to Section 409A(a)(2)(B)(i) of the
Code on the first day of the month following the mandated deferral period. In no
event will the mandatory deferral period extend beyond a death after separation
from service.
(b)    Any reimbursement of expenses or in-kind benefits provided under this
Agreement subject to, and not exempt from, Section 409A of the Code shall be
subject to the following additional rules:  (a) any reimbursement of eligible
expenses shall be paid as they are incurred (but not prior to the end of the
six-month delay period set forth above, if applicable) and shall always be paid
on or before the last day of the Executive’s taxable year following the taxable
year in which the expenses were incurred; provided that the Executive first
provides documentation of such expenses in reasonable detail not later than
sixty (60) days following the end of the calendar year in which the eligible
expenses were incurred; (b) the amount of expenses eligible for reimbursement,
or in-kind benefits provided, during any calendar year shall not affect the
amount of expenses eligible for reimbursement, or in-kind benefits to be
provided, during any other calendar year; and (c) the right to reimbursement or
in-kind benefits shall not be subject to liquidation or exchange for another
benefit.
(c)    To the extent applicable, it is intended that this Agreement and any
deferrals of compensation made hereunder comply with the provisions of Section
409A of the Code. This Agreement and any deferrals or compensation made
hereunder shall be administrated in a manner consistent with this intent, and
any provisions that would cause this Agreement or any benefit hereunder to fail
to satisfy Section 409A shall have no force and effect until amended to comply
with Section 409A (which amendment may be retroactive to the extent permitted by
Section 409A).  Any reference in this Agreement to Section 409A will also
include any proposed, temporary or final regulations, or any other guidance,
promulgated with respect to Section 409A by the U.S. Department of the Treasury
or the Internal Revenue Service. 
[THE SIGNATURE PAGE FOLLOWS}


18



--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Executive has set his or her hand and, pursuant to the
authorization from its Board of Directors, the Company has caused these presents
to be executed in its name on its behalf, all as of the day and year first
above.
 
 
INTEGER HOLDINGS CORPORATION:
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Timothy G. McEvoy
 
 
 
 
Timothy G. McEvoy
 
 
 
 
Senior Vice President, General Counsel & Secretary





 
 
EXECUTIVE:
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/ Thomas J. Hook
 
 
 
 
Thomas J. Hook
 
 
 
 
 





19

